Citation Nr: 1622325	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-32 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating for right total knee arthroplasty (formerly evaluated as chondromalacia of the right knee status post-operative medical meniscectomy with tricompartmental degenerative arthritis) in excess of 60 percent since August 1, 2010 (hereinafter "right knee disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to a special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In April 2016, the Veteran testified at a Travel Board hearing at the RO in Jackson, Mississippi before the undersigned.

In a May 2011 VA rating decision, the RO increased the disability rating for the service-connected right knee disability from 30 percent to 60 percent, effective from December 21, 2010.  In a November 2011 VA rating decision, the effective date was corrected to August 1, 2010 (the date following assignment of the 100 percent rating).  Since the 60 percent disability rating is not the maximum rating available, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in an April 2016 VA rating decision, the RO discontinued service connection for medial lateral instability of the right knee, effective June 11, 2009.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed to obtain the award letter and any outstanding medical records based upon a Social Security Administration (SSA) decision for disability benefits to the Veteran for the service-connected right knee disability.  The existence of these records were noted by the January 2015 VA examiner.  There is no indication that an attempt has been made to obtain these potentially relevant identified records.

The evidence of record also raises the issue of TDIU.  The Veteran asserted in June 2010 that he was unable to work and indicated during the January 2015 VA examination that he could not do the work he did previously since it required standing and walking.  
 
Next, in light of the Veteran's testimony at the April 2016 Board hearing that he required his wife's assistance in connection with bathing and the current 60 percent disability rating for the service-connected right knee disability, the Board finds that the issue of entitlement to SMC based on the need for aid and attendance has been raised.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice concerning how to substantiate his claim for an increased rating on the basis of TDIU and special monthly compensation due to the need for regular aid and attendance.  The Veteran should be asked to complete and return a TDIU claim form in order that VA can obtain information concerning his work and educational history.

2.  Request the award letter and medical records upon which a SSA decision for disability benefits to the Veteran was based and associate them with the claims file.

If the AOJ ultimately determines that it is reasonably certain the records do not exist or further attempts to locate the records would be futile, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any outstanding VA treatment records.

4.  Schedule the Veteran for a VA examination to obtain information concerning the severity of the right knee disability, to include the functional impairment that results from the right knee disability and whether the Veteran requires the regular aid and attendance of another person.  

The examiner should provide information concerning the functional impairment that results from the right knee disability as it may affect the Veteran's ability to function and perform tasks in a work setting.

The examiner should also provide information concerning whether the Veteran requires the regular aid and attendance of another person based on inability to dress or undress himself; keep himself clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability to attend to the wants of nature; or incapacity which requires care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.   

5.  The AOJ should conduct any further development needed for the issues on appeal.  

6.  After completing the foregoing development and associating all additional records with the claims file, if TDIU is not granted, the AOJ should consider whether referral of the case to the Director, Compensation Service for extraschedular consideration of the assignment of SMC based on the need for aid and attendance is warranted.

7.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




